It is an honour and a privilege to address this historic seventieth session of the General Assembly on behalf of the President, the Government and the people of Kiribati. In Kiribati we begin all formal events such as this by conferring blessings on all. I therefore wish to begin by sharing with the Assembly all our traditional Kiribati blessing of peace and good health, “Kam na bane ni Mauri”.
I echo the sentiments conveyed by previous speakers in congratulating the President of the General Assembly at its seventieth session on his election and for presiding over the recently concluded historic Summit for the adoption of the post-2015 development agenda, held from 25 to 27 September. On his assumption of the presidency for the first year of the implementation the 2030 Agenda for Sustainable Development (resolution 70/1), I wish to assure him of the full support and cooperation of Kiribati. Let me also take this opportunity to acknowledge with appreciation the commendable leadership of his predecessor, His Excellency Mr. Sam Kutesa, for his stewardship over the past year as the President of the General Assembly at its sixty-ninth session and for guiding the massive task of shaping the recently adopted Agenda.
I also wish to commend the unwavering commitment and hard work of Secretary-General Ban Ki-moon, who has served as an able navigator of our family ship, steering the United Nations through the diverse and complex realities and the myriad challenges facing our peoples and nations around the world. In particular, I wish to commend his sterling leadership in guiding the development of the new 2030 Agenda for Sustainable Development, recently adopted by the membership, and his personal unwavering commitment to focusing
global attention on those who are most vulnerable and who are directly targeted by the many major challenges facing us today as a global community.
We meet at a critical time in the history of multilateralism. The global community very recently endorsed a new post-2015 development agenda “Transforming our world: the 2030 Agenda for Sustainable Development”. We are also celebrating the seventieth anniversary of the founding of the United Nations. In two months, leaders from around the world will meet in Paris for the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (UNFCCC) to finalize an agreement on climate change. As we celebrate, we should also reflect on the needs of the most fragile and vulnerable peoples and ensure that the premier global Organization remains responsive to them. That will be the real litmus test for its relevance.
If we as a family of nations do not act, if we fail to focus on the challenges faced by those in the front line, whatever those challenges may be, then we would have failed the millions who are looking to the United Nations to assume leadership. I would like to reiterate our deepest appreciation to the Secretary-General for his demonstrated commitment and leadership in focusing the attention of the United Nations and the world on such issues as mitigating the plight of the most needy and alleviating poverty, addressing the Ebola pandemic, hearing the views of young people and women and enabling their participation in development, ending gender-based violence, achieving peace and security, and dealing with the question of climate change.
The challenges facing us as we gather again in New York for this historic session are perhaps greater than they were a year ago. Security challenges posed by climate change, conflicts, terrorism, cybercrime, transnational organized crime and the mass movement of refugees now seen in Europe are among the looming challenges that continue to undermine our efforts as a global family to achieve sustainable development, peace and security for our communities.
If we were to ask what the root causes of those major challenges were, we would be able to find many of the answers in the fact that too little attention has been paid to the problems addressed in the Goals recently endorsed in the 2030 Agenda for Sustainable Development. The Goals are not new. Most, if not all, are in our national development plans and strategies.
15-29940 11/18

A/70/PV.27 02/10/2015
What is new is the global call for the international community to act together to do things differently in order to effect the transformational changes necessary to achieve the prosperous, peaceful, just and equitable societies that will benefit all. That is crucial in an increasingly interdependent world in which decisions made and actions taken in one country will have ripple effects elsewhere in the globe.
But in adopting the new Agenda, we must not leave undone the unfinished business of the Millennium Development Goals (MDGs). Many countries, Kiribati included, do not have a strong scorecard with respect to the implementation of the MDGs, for a compelling reason. We, like all small island developing States, face major challenges in our development efforts, challenges which are well documented and which I will not repeat here. Those challenges are further compounded by climate change.
My people live on low-lying atoll islands that are no higher than 3 metres above sea level. With the changes in our climate system and with sea-level rise, our islands are now facing major challenges never before faced in our history. We have experienced climate extremes, not only from sea-level rise but also from disastrous natural events, such as cyclone Pam which hit Vanuatu and other low-lying Pacific islands, mine included, earlier this year, soon followed by typhoons Maysak and Dolphin.
High tides combined with strong winds wreaked havoc on our islands, our homes, our villages and our people. What is particularly alarming is the increasing frequency and severity of such events. In some parts of the country, whole villages have had to relocate because of severe coastal erosion and flooding. Food crops have been destroyed and the freshwater lakes, our major source of drinking water, are increasingly being contaminated by the intruding seawater. Our people are worried as they watch those events grow in intensity. The most vulnerable are the already vulnerable — women, children, the disabled, the sick and the aged.
All those events have put pressure on our already stressed national systems and limited national resources and will continue to do so. Kiribati and other low-lying atoll countries such as Tuvalu, the Marshall Islands, Maldives and Tokelau, as well as the millions of people living in coastal areas in the Pacific and around the globe, have first to address the critical and pressing here-and-now challenges from climate change, before
we can even begin to talk of sustainable development or a new development agenda.
The first real test of our commitment to the new development agenda adopted by the international community will be the Paris climate summit. The Sustainable Development Agenda will mean nothing if the Paris climate summit in December fails to come up with an ambitious and legally binding agreement that addresses the predicament of those on the front line of climate change and saves humankind by halting global warming. For us on the front line of climate change, the Paris outcome document must include a long-term temperature goal to limit global average temperature increase to below 1.5°C above pre-industrial levels. It must also include provisions on loss and damage as a stand-alone element that is separate and distinct from adaptation.
We must all step up our national and collective efforts to mitigate global greenhouse-gas emissions. We must urge major greenhouse-gas emitters to do their part. Last week, my country, one of the countries with the lowest level of emissions, submitted an ambitious intended nationally determined contribution to the UNFCCC secretariat. We must call with urgency on our development partners, on philanthropic partners and on private businesses to assist us on the front line of the climate calamity to deal with the impacts of climate change and sea-level rise now being experienced in our countries and to support our efforts to build the resilience and preparedness of our people as they face an uncertain future. It is high time we recognize that the new challenges require us to draw on all the resources available to the global community and to accept that sustainable development and global challenges such as climate change should not be confined to the sphere of Governments alone.
Let us call on all those with the ability to assist and with a contribution to make to join in the global dialogue and, more important, to take part in urgent action to address this major challenge. Let us bring in our young people, our women, civil society, the private sector, churches, universities, traditional institutions and indigenous populations. Let us bring everyone on board. Let us be inclusive. Let all who have a contribution to make it.
We welcome the inclusive approach taken in developing the post-2015 development agenda. We also welcome the participation of Taiwan in the World
12/18 15-29940

02/10/2015 A/70/PV.27
Health Assembly — for example, its inclusion in the fight against Ebola — and we would like to see a similar inclusive approach prevail in respect of other international institutions and United Nations processes in implementing the Sustainable Development Goals and in the call for urgent climate action, where Taiwan and all who can participate and contribute meaningfully for the good of humankind must be brought in to do so. Everyone needs to be brought in.
“Business as usual” can no longer be our approach. Let us not confine ourselves to our comfort zones and our usual economic arguments; let us stop avoiding our political taboos. The challenge of climate change makes a larger demand on us. It requires that we rise above national priorities and think with a global consciousness. We must go outside the bounds of conventional thinking — outside the norm — because the challenge before us is extraordinarily serious and therefore calls for extraordinary and unconventional solutions.
It is most gratifying to note that there is an emerging glimmer of hope, that there is a shift in the wind in the dialogue on climate change. We welcome the opinion of His Holiness Pope Francis on climate change, together with the messages and expressions of commitment from a growing number of quarters, including capitals around the globe and civil society, in which climate change is recognized as posing a major challenge and requiring urgent action. We welcome this most gratifying shift as a very positive development in the right direction, implying that the international community has at last heard our messages and the stories we have shared about the plight of our people.
But hearing our story and recognizing that climate change is a major challenge is not enough; we need to act on it with urgency. We islands may be on the front line, but so are the millions of people around the world living in low-lying areas. They are just as vulnerable. So are the millions of others facing prolonged droughts, higher temperatures and melting glaciers. For them, like us, sustainable development and the recently adopted new Agenda will not mean anything, unless the global community steps up, and steps up substantially, its efforts to combat climate change.
We take full responsibility for the future of our people and we will do our part. In Kiribati, we have adopted a multi-pronged strategy to ensure the survival of our people. We have bought land offshore. We have
looked at floating and artificial islands and options for raising our islands from their current heights to heights above the predicted sea-level rises. We have embarked on a major education reform programme designed to upgrade the skills of our people in line with our programme on migration with dignity.
But we cannot do it alone. There needs to be a collective global effort. We call for new and accessible financial resources to assist the most vulnerable to adapt and build resilience to climate change. We welcome the continued assistance of our partners, including Taiwan, but much, much more needs to be done. While it is commendable that there have been significant pledges for the Green Climate Fund, there remain the challenge of accessibility and the translation of these pledges into contributions where they matter the most. We welcome the assistance provided by various agencies with the capacity to provide the needed conduit, but it is equally important that such assistance not get eroded in the process.
In celebrating the seventieth anniversary of the united family of nations, we must have confidence that, as we pledge in the preamble to the 2030 Sustainable Development Agenda, no member nation will be left behind. It is simply not sufficient to acknowledge that climate change is an existential challenge. It is about our response as the global community and what actions we take as a community of moral human beings.
I reiterate that the real test of the effectiveness and relevance of the new Sustainable Development Agenda, and indeed the relevance of the united family of nations as it celebrates its seventieth anniversary, is in ensuring that no one is left behind. Yet my people and those on the front line of climate change face the real possibility of being left behind. I therefore call on the General Assembly to lend its support to the voice of the most vulnerable and call on the international community to craft an ambitious legally binding agreement that can begin to heal our one shared home and planet. I further call on the General Assembly to join those on the front line of climate change in requesting the Conference of the Parties in Paris to agree that the increase in global average temperature should be held below 2°C or 1.5°C above pre-industrial levels. The climate agreement must also include provisions on loss and damage and, most important, a special mechanism to fast-track urgent assistance to the millions of people who are at the front line of climate change and who need that assistance immediately.
